SHARPE, J.
— The check described in the indictment, if forged and uttered as genuine, had the possible capacity of defrauding at least three persons, viz., the person whose name was signed as drawer, and the person to whom it was passed and the Farley National Bank upon which it was drawn.
Under our statute (Code, § 4908), it was unnecessary for the indictment to aver the particular person intended to be defrauded, hut in order to show the capacity of the instrument to defraud, if for no other reason, it was not improper to aver by innuendo the full and true name of the purported drawer of the check.
It was unnecessary for the indictment to aver whether Greil Bros. Co. was a corporation or a partnership. Forgery is not an offense against property, and therefore does not come within the rule stated in Emmonds v. State, 87 Ala. 12, which requires that where in burglary the ownership of property is laid in a name which may import a partnership or a corporation, such partnership or corporate character must be averred.
The indictment was sufficient, and there was no variance between the check described in it and the paper introduced in evidence.
To be guilty of the offense charged the intent to defraud must have been entertained by the defendant in forging or uttering the check, but the intent could have been inferred from the act of passing it as good. — 2 Bish. Grim. Law, 598. Whether the person to whom the defendant passed the instrument was actually defrauded is immaterial. If the intent induces the.forging or utterance as genuine of a spurious instrument with the capacity to defraud any person, the offense is complete.— Jones v. State, 50 Ala. 161.
The affirmative charge asked by the defendant was properly refused. The remaining charge refused to him was abstract since there was no evidence that the defendant alone drank four quarts of beer.
There was no error in overruling defendant’s motion in arrest of judgment, and Ave have failed to discover error in any part of the record. The judgment appealed from will, therefore, be affirmed.
Affirmed.